Exhibit 10.7

 



LOAN AND SECURITY AGREEMENT

 

THE FOLLOWING TERMS AND CONDITIONS, INCLUDING THE ARBITRATION PROVISION SET
FORTH IN PARAGRAPH 31, GOVERN THIS AGREEMENT.

 

THIS LOAN AND SECURITY AGREEMENT ("Agreement") is made this 5th day of April
2013, by SMALL BUSINESS FINANCIAL SOLUTIONS, LLC, a Delaware limited liability
company ("Lender") and BORROWER (as identified in the Business Loan Key Terms
Supplement ("Borrower").

 

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

 

1. INTRODUCTION. This Business Loan and Security Agreement ("Agreement") governs
your business loan ("Loan") from Lender that you applied for by submitting the
application ("Application") to Lender. Please read it and keep it for your
reference. In this Agreement, the words "you," "your" and "Borrower" means each
individual and/or entity that signs this Agreement or on whose behalf this
Agreement is signed. "We," "ours" and "Lender" means Small Business Financial
Solutions, LLC. "Parties" shall mean all entities and/or individuals that sign
this Agreement.

 

2. EFFECTIVE DATE. This Agreement begins on the date we accept this Agreement in
Maryland. Borrower understands and agrees that Lender may postpone, without
penalty, the disbursement of amounts to Borrower until all required security
interests have been perfected, Lender has received all required personal
guarantees or other documentation, and at least one payment on the loan has been
processed and cleared by Lender.

 

3. LOAN FOR COMMERCIAL PURPOSES ONLY. The proceeds of the requested Loan may be
used for business purposes, and not for personal, family or household purposes.
Borrower understands that Borrower's agreement not to use the Loan proceeds for
personal, family or household purposes means that certain important duties
imposed upon entities making loans for consumer purposes, and certain important
rights conferred upon consumers, pursuant to federal or state law will not apply
to the Loan or the Agreement. Borrower agrees that a breach by Borrower of the
provisions of this section will not affect Lender's right to: (i) enforce
Borrower's promise to pay for all amounts owed under this Agreement, regardless
of the purpose for which the Loan is in fact obtained; or (ii) use any remedy
legally available to Lender, even if that remedy would not have been available
had the Loan been made for consumer purposes.

 

4. DISBURSEMENT OF LOAN PROCEEDS. If Borrower applied and was approved for a
Loan by Lender, Borrower's Loan will be disbursed, after Borrower signs this
Agreement, Lender files the appropriate security interest filings, Lender
approves the Loan, and Lender processes at least one payment by Borrower through
an electronic debit to Borrower's bank account.

 

5. PROMISE TO PAY. Borrower agrees to pay Lender the amount of the Loan shown in
the accompanying Business Loan Key Terms Supplement and ACH Authorization
("Business Loan Key Terms Supplement") in accordance with the payment schedule
shown in the Business Loan Key Terms Supplement. Borrower authorizes Lender to
collect required payments through electronic debits ("ACH") as provided in the
accompanying Business Loan Key Terms Supplement.

 

6. ALTERNATIVE PAYMENT METHODS. If Borrower knows that for any reason Lender
will be unable to process an ACH payment, Borrower must promptly mail or deliver
a check to Lender in the amount of the missed payment or, if offered by Lender,
make the missed payment by any pay-by-phone or on-line service that Lender may
make available from time to time. If Borrower elects to send payments by postal
mail, Borrower agrees to send such payments to Small Business Financial
Solutions, LLC, 7315 Wisconsin Ave., Suite 350, Bethesda, MD, 20814, Attn:
Accounting. All such payments must be made in good funds by check, money order,
wire transfer, automatic transfer from an account at an institution offering
such service, or other instrument in U.S. Dollars. Borrower understands and
agrees that payments made at any other address than as specified herein may
result in a delay in processing and/or crediting. If Borrower makes an
alternative payment on Borrower's Loan by mail or by any pay-by-phone or on-line
service that Lender makes available, Lender may treat such payment as an
additional payment and continue to process Borrower's scheduled ACHs.

 

7. APPLICATION OF PAYMENTS. Subject to applicable law, Lender reserves the right
to apply payments to Borrower's Loan in any manner Lender chooses in Lender's
sole discretion.

 

8. POSTDATED CHECKS, RESTRICTED ENDORSEMENT CHECKS AND OTHER DISPUTED OR
QUALIFIED PAYMENTS. Lender can accept late, postdated or partial payments
without losing any of Lender's rights under this Agreement.

 



1

 

 



 

(A postdated check is a check dated later than the day it was actually presented
for payment.) Lender is under no obligation to hold a postdated check and Lender
reserves the right to process every item presented as if dated the same date
received by Lender unless Borrower gives Lender adequate notice and a reasonable
opportunity to act on it. Except where such notice and opportunity is given,
Borrower may not hold Lender liable for depositing any postdated check. Borrower
agrees not to send Lender partial payments marked "paid in full," "without
recourse," or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Agreement. All
notices and written communications concerning postdated checks, restricted
endorsement checks (including any check or other payment instrument that
indicates that the payment constitutes "payment in full" of the amount owed or
that is tendered with other conditions or limitations or as full satisfaction of
a disputed amount) or any other disputed, nonconforming or qualified payments,
must be mailed or delivered to Small Business Financial Solutions, LLC, 7316
Wisconsin Ave., Suite 350, Bethesda, MD 20814, Attn: C.E.O.

 

9. PREPAYMENT. Borrower may prepay Borrower's Loan in whole by paying Lender the
sum total of the payments described in the payment schedule set forth in
Borrower's Business Loan Key Terms Supplement less the amount of any Loan
payments made prior to such prepayment. Any prepayment will not reduce the total
amount owed and there is no discount for prepayment.

 

10. SECURITY INTEREST. Borrower hereby grants to Lender, the secured party
hereunder, a continuing security interest in and to any and all "Collateral " as
described below to secure payment and performance of all debts, liabilities and
obligations of Borrower to Lender hereunder and also any and all other debts,
liabilities and obligations of Borrower to Lender of every kind and description,
direct or indirect, absolute or contingent, primary or secondary , due or to
become due, now existing or hereafter arising, whether or not such obligations
are related to the Loan described in this Agreement, by class, or kind, or
whether or not contemplated by the Parties at the time of the granting of this
security interest, regardless of how they arise or by what agreement or
instrument they may be evidenced or whether evidenced by any agreement or
instrument, and includes obligations to perform acts and refrain from taking
action as well as obligations to pay money including, without limitation, all
interest, other fees and expenses (all hereinafter called "Obligations"). The
Collateral includes the following property that Borrower now owns or shall
acquire or create immediately upon the acquisition or creation thereof: (i) any
and all amounts owing to Borrower now or in the future from any merchant
processor(s) for charges made by customers of Borrower via any payment card
devices (i. e. credit card, debit card, charge card, etc.); and (ii) all other
tangible and intangible personal property, including, but not limited to: (a)
inventory, (b) equipment, (c) investment property , including certificated and
uncertificated securities, securities accounts, security entitlements, commodity
contracts and commodity accounts, (d) instruments, including promissory notes
(e) chattel paper, including tangible chattel paper and electronic chattel
paper, (f) documents, (g) letter of credit rights, (h) accounts, including
health-care insurance receivables and credit card receivables, (i) deposit
accounts, G) commercial tort claims, (k) general intangibles, including payment
intangibles and software and (l) as-extracted collateral as such terms may from
time to time be defined in the Uniform Commercial Code. The security interest
Borrower grants includes all accessions, attachments, accessories, parts,
supplies and replacements for the Collateral, all products, proceeds and
collections thereof and all records and data relating thereto. Lender disclaims
any security interest in household goods in which Lender is forbidden by law
from taking a security interest.

 

11. PROTECTING THE SECURITY INTEREST. Borrower agrees that Lender may file any
financing statement, lien entry form or other document Lender requires in order
to perfect, amend or continue Lender's security interest in the Collateral and
Borrower agrees to cooperate with Lender as may be necessary to accomplish said
filing and to do whatever Lender deems necessary to protect Lender's security
interest in the Collateral.

 

12. LOCATION OF COLLATERAL; TRANSACTIONS INVOLVING COLLATERAL. Unless Lender has
agreed otherwise in writing, Borrower agrees and warrants that: (i) all
Collateral (or records of the Collateral in the case of accounts, chattel paper
and general intangibles) shall be located at Borrower's address as shown in the
Application, (ii) except for inventory sold or accounts collected in the
ordinary course of Borrower's business, Borrower shall not sell, offer to sell,
or otherwise transfer or dispose of the Collateral, (iii) no one else has any
interest in or claim against the Collateral that Borrower has not already told
Lender about, (iv) Borrower shall not pledge, mortgage, encumber or otherwise
permit the Collateral to be subject to any lien, security interest, encumbrance
or charge, other than the security interest provided for in this Agreement
and/or the merchant processing agreement; and (v) Borrower shall not sell, offer
to sell, or otherwise transfer or dispose of the Collateral for less than the
fair market value thereof. Borrower shall defend Lender's rights in the
Collateral against the claims and demands of all other persons. All proceeds
from any unauthorized disposition of the Collateral shall be held in trust for
Lender, shall not be co-mingled with any other funds and shall immediately be
delivered to Lender. This requirement, however, does not constitute consent by
Lender to any such disposition.

 

13. TAXES, ASSESSMENTS AND LIENS. Borrower will complete and file all necessary
federal, state and local tax returns and will pay when due all taxes,
assessments, levies and liens upon the Collateral and provide evidence of such
payments to Lender upon

 

 



2

 

 



 

14. INSURANCE. Borrower shall procure and maintain insurance on its business and
with respect to the Collateral, in form, amounts and coverage consistent with
Borrower's business operation. Borrower must name Lender as loss payee. If
Borrower at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may obtain such insurance as Lender deems appropriate.
Borrower shall promptly notify Lender of any loss of or damage to the
Collateral.

 

15. REPAIRS AND MAINTENANCE. Borrower agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Borrower further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

 

16. INSPECTION OF COLLATERAL. Lender and Lender's designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

17. LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any related documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any related
documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. To the extent
permitted by applicable law, all such expenses will become a part of the amount
owed to Lender by Borrower and, at Lender's option, will: (i) be payable on
demand; (ii) be added to the balance of the Loan and be apportioned among and be
payable with any installment payments to become due during either (a) the term
of any applicable insurance policy or (b) the remaining term of the Loan; or
(iii) be treated as a balloon payment that will be due and payable at the Loan’s
maturity. Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon an Event of Default.

 

18. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that: (i) Borrower will comply with all laws, statutes, regulations and
ordinances pertaining to the conduct of Borrower's business and promises to hold
Lender harmless from any damages, liabilities, costs, expenses (including
attorneys' fees) or other harm arising out of any violation thereof; (ii)
Borrower's principal executive office and the office where Borrower keeps its
records concerning its accounts, contract rights and other property, is that
shown in the Application; (iii) Borrower is duly organized, licensed, validly
existing and in good standing under the laws of its state of formation and shall
hereafter remain in good standing in that state, and is duly qualified, licensed
and in good standing in every other state in which it is doing business, and
shall hereafter remain duly qualified, licensed and in good standing in every
other state in which it is doing business, and shall hereafter remain duly
qualified, licensed and in good standing in every other state in which the
failure to qualify or become licensed could have a material adverse effect on
the financial condition, business or operations of Borrower; (iv) the exact
legal name of the Borrower is set forth in the Application; (v) the execution,
delivery and performance of this Agreement, the Application and the Business
Loan Key Terms Supplement, and any other document executed in connection
herewith, are within Borrower's powers, have been duly authorized, are not in
contravention of law or the terms of Borrower's charter, by-laws or other
organization papers, or of any indenture, agreement or undertaking to which
Borrower is a party; (vi) all organization papers and all amendments thereto of
Borrower have been duly filed and are in proper order and any capital stock
issued by Borrower and outstanding was and is properly issued and all books and
records of Borrower are accurate and up to date and will be so maintained; (vii)
Borrower (a) is subject to no charter, corporate or other legal restriction, or
any judgment, award, decree, order, governmental rule or regulation or
contractual restriction that could have a material adverse effect on its
financial condition, business or prospects, and (b) is in compliance with its
organization documents and by-laws, all contractual requirements by which it may
be bound and all applicable laws, rules and regulations other than laws, rules
or regulations the validity or applicability of which it is contesting in good
faith or provisions of any of the foregoing the failure to comply with which
cannot reasonably be expected to materially adversely affect its financial
condition, business or prospects or the value of the Collateral; and (viii)
there is no action, suit, proceeding or investigation pending or, to Borrower 's
knowledge, threatened against or affecting it or any of its assets before or by
any court or other governmental authority which, if determined adversely to it,
would have a material adverse effect on its financial condition , business or
prospects or the value of the Collateral.

 

19. FEES. In addition to any other fees described in the Agreement, Borrower
agrees to pay the following fees:

 

A.Origination Fee: A one-time Origination Fee in the amount set forth in the
accompanying Business Loan Key Terms Supplement. Borrower agrees that this fee
will be immediately deducted from the proceeds of Borrower's Loan at the time
the proceeds are distributed to Borrower.

 

 



3

 

 



B.Returned Payment Charge: A Returned Payment Charge in the amount of $25 (or
such lesser amount if required by law) if any payment processed on Borrower's
Loan is returned unpaid or dishonored for any reason or if any ACH is rejected.

 

C.Processing Fee: A one-time Processing Fee of $250. Borrower agrees that this
fee will be immediately deducted from the proceeds of Borrower’s Loan at the
time the proceeds are distributed to Borrower.

 

20. INTEREST AND FEE REFUNDS. If the Loan is subject to a law that sets maximum
charges, and that law is finally interpreted by a court of law so that the
interest or other fees collected or to be collected in connection with this
Agreement exceed the permitted limits, then: (i) any such charge will be reduced
by the amount necessary to reduce the charge to the permitted limit; and (ii)
any sums already collected from Borrower that exceed the permitted limits will
be refunded or credited to Borrower.

 

21. FINANCIAL INFORMATION AND REEVALUATION OF CREDIT. Borrower and each
Guarantor authorize Lender to obtain business and personal credit bureau reports
in Borrower's and Guarantor's name, respectively , at any time and from time to
time for purposes of deciding whether to approve the requested Loan or for any
update, renewal, extension of credit or other lawful purpose. Upon Borrower's or
any Guarantor 's request, Lender will advise Borrower or Guarantor if Lender
obtained a credit report and Lender will give Borrower or Guarantor the credit
bureau 's name and address. Borrower and each Guarantor agree to submit current
financial information, a new application, or both, in Borrower's name and in the
name of each Guarantor, respectively, at any time promptly upon Lender's
request. Borrower authorizes Lender to act as Borrower's agent for purposes of
accessing and retrieving transaction history information regarding Borrower from
Borrower's merchant processor(s). Lender may report Lender's credit experiences
with Borrower and any Guarantor to third parties as permitted by law. Borrower
also agrees that Lender may release information to comply with governmental
reporting or legal process that Lender believes may be required, whether or not
such is in fact required, or when necessary or helpful in completing a
transaction, or when investigating a loss or potential loss. Borrower is hereby
notified that a negative credit report reflecting on Borrower's credit record
may be submitted to a credit reporting agency if Borrower fails to fulfill the
terms of Borrower's credit obligations hereunder.

 

22. ATTORNEYS' FEES AND COLLECTION COSTS. In the event Borrower defaults, Lender
shall be entitled to recover from Borrower and Guarantors all costs of
collection, including reasonable attorney's fees and third party collection
costs. Any Party that files a Claim against another Party as permitted in
paragraphs 28 through 31 herein and prevails on the Claim shall be entitled to
collect all court or arbitration costs and reasonable attorney's fees incurred
in pursuing the Claim but in no event shall attorney's fees exceed 15% of the
amount of the damages awarded by the court or arbitrator regardless of the
amount of attorney's fees actually incurred by the Party. If no monetary damages
are awarded, no attorney's fees or costs shall be awarded. If a Party files a
Claim against another Party and the Claim is dismissed or the defending Party
prevails in the matter, the Party filing the Claim shall pay the defending
Party's reasonable attorney's fees and costs incurred in the defending the
matter, whether in court or arbitration.

 

23. BORROWER’S REPORTS. Promptly upon Lender's written request, Borrower and
each Guarantor agrees to provide Lender with such information about the
financial condition and operations of Borrower or any Guarantor, as Lender may,
from time to time, reasonably request. Borrower also agrees promptly upon
becoming aware of any Event of Default, or the occurrence or existence of an
event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default hereunder, to provide notice thereof to Lender in
writing.

 

24. MERGERS, CONSOLIDATIONS OR SALES. Borrower represents and agrees that
Borrower will not: (i) merge or consolidate with or into any other business
entity; or (ii) sell its assets or enter into any joint venture or partnership
with any person, firm or corporation.

 

25. CHANGE IN LEGAL STATUS. Borrower represents and agrees that Borrower will
not: (i) change its name, its place of business, chief executive office, its
mailing address or organizational identification number if it has one; or (ii)
change its type of organization, jurisdiction of organization or other legal
structure. If Borrower does not have an organizational identification number
issued by the Internal Revenue Service and later obtains one, Borrower shall
forthwith notify Lender of such organizational identification number.

 

26. DEFAULT. To the extent not prohibited by applicable law, the occurrence of
any one or more of the following events (herein, "Events of Default") shall
constitute, without notice or demand, a default under this Agreement and all
other agreements between Lender and Borrower and instruments and papers given
Lender by Borrower, whether such agreements, instruments, or papers now exist or
hereafter arise: (i) Lender is unable to collect any ACH due and/or, Borrower
fails to pay any amount due on the date due; (ii) Borrower fails to comply with,
promptly, punctually and faithfully perform or observe any term, condition or
promise within this Agreement; (iii) the determination by Lender that any
representations or warranties now or hereafter made by Borrower to Lender, in
any documents, instrument, agreement, or paper was not true or accurate when
given; (iv) the occurrence of any event such that any

 



4

 

 



indebtedness of Borrower from any lender other than Lender could be accelerated,
notwithstanding that such acceleration has not taken place; (v) the occurrence
of any event that would cause a lien creditor, as that term is defined in the
Uniform Commercial Code, to take priority over the Loan made by Lender; (vi) a
filing against or relating to Borrower of (a) a federal tax lien in favor of the
United States of America or any political subdivision of the United States of
America, or (b) a state tax lien in favor of any state of the United States of
America or any political subdivision of any such state; (vii) the occurrence of
any event of default under any agreement between Lender and Borrower or
instrument or paper given Lender by Borrower, whether such agreement,
instrument, or paper now exists or hereafter arises (notwithstanding that Lender
may not have exercised its rights upon default under any such other agreement,
instrument or paper); (viii) any act by, against, or relating to Borrower, or
its property or assets, which act constitutes the application for, consent to,
or sufferance of the appointment of a receiver, trustee or other person,
pursuant to court action or otherwise, over all, or any part of Borrower 's
property; (ix) the granting of any trust mortgage or execution of an assignment
for the benefit of the creditors of Borrower, or the occurrence of any other
voluntary or involuntary liquidation or extension of debt agreement for
Borrower; (x) the failure by Borrower to generally pay the debts of Borrower as
they mature; (xi) the entry of any judgment against Borrower, which judgment is
not satisfied or appealed from (with execution or similar process stayed) within
15 days of its entry; (xii) any act by or against, or relating to Borrower or
its assets pursuant to which any creditor of Borrower seeks to reclaim or
repossess or reclaims or repossesses all or a portion of Borrower's assets; or
(xiii) the termination of existence, dissolution or liquidation of Borrower or
the ceasing to carry on actively any substantial part of Borrower's current
business.

 

27. RIGHTS AND REMEDIES UPON DEFAULT. If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise any one or more of the
following rights and remedies:

A. Accelerate Indebtedness: Lender may declare the entire amount owed
immediately due and payable, without notice of any kind to Borrower.

B. Assemble Collateral: Lender may require Borrower to deliver to Lender all or
any portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral Lender may require Borrower to assemble the
Collateral and make it available to Lender at a place to be designated by
Lender. Lender also shall have full power to enter, provided Lender does so
without a breach of the peace or a trespass, upon the property of Borrower to
take possession of and remove the Collateral If the Collateral contains other
goods not covered by this Agreement at the time of repossession, Borrower agrees
Lender may take such other goods, provided that Lender makes reasonable efforts
to return them to Borrower after repossession.

C. Sell the Collateral: Lender shall have full power to sell, lease, transfer,
or otherwise deal with the Collateral or proceeds thereof in Lender's own name
or that of Borrower. Lender may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Borrower, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made. However, no notice need be provided to any
person who, after an Event of Default occurs, enters into and authenticates an
agreement waiving that person's right to notification of sale. The requirements
of reasonable notice shall be met if such notice is given at least 10 days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Obligations secured by this Agreement. To the extent
permitted by applicable law, all such expenses will become a part of the amount
owed and, at Lender's option, will: (i) be payable on demand; (ii) be added to
the balance of the Loan and be apportioned among and be payable with any
installment payments to become due during either (a) be added to the term of any
applicable insurance policy; or (iii) be treated as a balloon payment that will
be due and payable at the Loan's maturity.

D. Appoint Receiver: Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Obligations. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Collateral
exceeds the amount owed by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

E. Obtain Deficiency: If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Borrower for any deficiency remaining on
the amount due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement. Borrower shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.

F. Other Rights and Remedies: Lender shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Lender shall have and may exercise any
or all other rights and remedies it may have available at law, in equity or
otherwise.

G. Election of Remedies: Except as may be prohibited by applicable law, all of
Lender's rights and remedies, whether evidenced

by this Agreement, any related documents, or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to

 



5

 

 

 



expenditures or to take action to perform an obligation of Borrower under the
Agreement, after Borrower's failure to perform, shall not affect Lender's right
to declare a default and exercise its remedies.

 

28. GOVERNING LAW, CONSENT TO JURISDICTION AND VENUE. The Parties hereby agree
that this Agreement is made, accepted and performed in Maryland, which is
Lender's principal place of business. This Agreement, all transactions it
contemplates, the entire relationship between the Parties, and all Claims (as
defined in paragraph 29 below) , whether such Claims are based in tort, contract
or arise under statute or in equity, including all Claims involving an
Affiliated Entity of Lender, shall be governed by and enforced in accordance
with: (i) the laws of the State of Maryland without regard to principles of
conflicts of laws that would require the application of any other law; and (ii)
federal law for the limited purpose of the Arbitration Agreement (paragraph 31
below). Affiliated Entity means and includes: (i) any entity or person that at
any time has owned or controlled Lender or any entity that at any time has been
owned or controlled by Lender; (ii) any predecessor or successor entities of
Lender; (iii) any entity or person who at any time owns or holds an equity or
security interest in the Loan and the interest was granted by Lender; and (iv)
all officers, directors, owners and employees of Lender, its parent company or
any Affiliated Entity.

 

29. DISPUTES: Any claim, dispute or controversy between any of the Parties or
between any of the Parties and an Affiliated Entity arising from or relating in
any way to the relationship between the Parties, including any relationship with
an Affiliated Entity, whether such claims are based in tort, contract, or arise
under statute or in equity (referred to herein as "Claim" or "Claims"), shall be
resolved only as provided in this Agreement. Claim includes but is not limited
to: any disputes regarding or relating to this Agreement or the Application
provided in connection with this transaction; any solicitation or advertising
materials; any activities relating to the maintenance or servicing of the
transaction; any disputes arising from any collection activity related to a
breach or alleged breach of this Agreement; any disputes regarding information
obtained by Lender from, or reported by Lender to, Borrower, credit bureaus or
others; and any disputes resulting from or relating to, in any way, any previous
relationship, agreement or contract between the Parties or Borrower and an
Affiliated Entity including but not limited to an agreement under which Borrower
obtained a loan from Lender or an Affiliated Entity. ALL CLAIMS MUST BE RESOLVED
BY BINDING ARBITRATION AS PROVIDED IN PARAGRAPH 31 BELOW OR IF NO PARTY ELECTS
ARBITRATION, BY A COURT AS PROVIDED IN PARAGRAPH 30 BELOW. The Parties hereby
agree that this provision amends and supersedes any provision in a previous
agreement entered into between the Parties or between Borrower and an Affiliated
Entity regardless of whether the previous agreement has been satisfied,
terminated or is in default. Accordingly, any Claims between the Parties or made
against or by an Affiliated Entity shall no longer be governed by the dispute
resolution provisions contained in a previous agreement but shall be governed by
paragraph 22 and paragraphs 28 through 31 of this Agreement; provided, however,
that any changes this provision makes to previous agreements between the Parties
or made against or by an Affiliated Entity shall not apply in any litigation,
arbitration or other proceeding commenced before the date of this Agreement.

 

30. Litigation: If a Claim is filed in court, the Claim must be filed in
Montgomery County, Maryland and the Parties hereby agree that the exclusive
venue for all Claims filed in court shall be in Montgomery County, Maryland. No
court action may be brought in any other state or jurisdiction except as
necessary to enforce a valid security interest or enforce a judgment entered in
Maryland. The Parties hereby waive any claim against or objection to the in
personam jurisdiction and venue in the courts of Montgomery County, Maryland. NO
CLAIM FILED IN COURT WILL BE HEARD BY A JURY AND ANY CLAIM WILL TAKE PLACE ON AN
INDIVIDUAL BASIS; CLASS ACTIONS ARE NOT PERMITTED. NO COURT MAY ORDER, PERMIT OR
CERTIFY A CLASS ACTION, REPRESENTATIVE ACTION, PRIVATE ATTORNEY-GENERAL
LITIGATION OR CONSOLIDATED ACTION. NO COURT MAY ORDER OR PERMIT A JOINDER OF
PARTIES, UNLESS BOTH BORROWER AND LENDER CONSENT TO SUCH JOINDER IN WRITING.

 

31. ARBITRATION: Any Party may elect to resolve any Claim by neutral, binding
arbitration. An election to arbitrate a Claim may be made by any Party instead
of filing an action in court or in response to a claim, counterclaim or cross
claim filed in court by any other Party. If a Party requests arbitration, all
Claims (including counterclaims and cross claims) any Party may have against any
other Party or Affiliated Entity, whether such Claims are deemed to be
compulsory or permissive in law, shall be submitted to binding arbitration
pursuant to this paragraph 31 (referred to herein as the "Arbitration
Agreement"). The failure to bring such a Claim is a waiver of, and bars, the
bringing of such a Claim in any subsequent arbitration or court action. Any
arbitration hearing that requires the attendance of the Parties shall take place
in the federal judicial district where Borrower resides or, if agreed to between
the Parties, Maryland. The Party initiating the arbitration proceeding may
select from the following arbitration administrators, which will apply the
appropriate rules for commercial disputes in effect at the time the Claim is
filed with the arbitration organization ("Arbitration Rules"): the American
Arbitration Association ("AAA"), JAMS or any other organization the Parties
agree to in writing. If neither AAA nor JAMS is able or willing to serve as the
arbitration administrator and the Parties are unable to agree on an alternative
administrator or arbitrator(s), then a court of competent jurisdiction will
appoint an administrator

 

 



6

 

 



 

arbitrator(s). For information on arbitration fees and costs, a copy of the
Arbitration Rules, or to file a claim contact AAA at 335 Madison Avenue, Floor
10, New York, New York 10017-4605, www.adr.org (phone 1-800-778-7879) or JAMS at
620 Eighth Ave., Floor 34, New York, NY 10018, www.jamsadr.com (phone
1-800-352-5267). In the event of a conflict between the Arbitration Rules and
this Arbitration Agreement, this Arbitration Agreement shall govern. Judgment
upon any arbitration award may be entered in any court with jurisdiction and may
be enforced by any court having jurisdiction over that judgment. If a Party
elects arbitration and the other Party refuses to arbitrate, the Party electing
arbitration may seek a court order enforcing this Arbitration Agreement. In that
event, the court shall determine any issues regarding enforceability of this
Arbitration Agreement, including the validity and effect of the class action
waiver (set forth below), but all other issues shall be decided by the
arbitrator. All statutes of limitation that otherwise would apply to an action
brought in court will apply in arbitration. NO CLAIM SUBMITTED TO ARBITRATION
WILL BE HEARD BY A JURY AND ANY ARBITRATION UNDER THIS AGREEMENT WILL TAKE PLACE
ON AN INDIVIDUAL BASIS; CLASS ARBITRATIONS AND CLASS ACTIONS ARE NOT PERMITTED.
NO ARBITRATOR MAY ORDER, PERMIT OR CERTIFY A CLASS ACTION, REPRESENTATIVE
ACTION, PRIVATE ATTORNEY GENERAL LITIGATION OR CONSOLIDATED ARBITRATION. NO
ARBITRATOR MAY ORDER OR PERMIT A JOINDER OF PARTIES, UNLESS BOTH BORROWER AND
LENDER CONSENT TO SUCH JOINDER IN WRITING.

 

The transaction(s) governed by this Agreement involves interstate commerce and
the Parties agree that arbitration shall be governed by the Federal Arbitration
Act (9 U.S.C. § 1 et. seq.) and the Arbitration Rules and not by any state law
concerning arbitration. The arbitrator will be required to follow relevant law
and applicable judicial precedent to arrive at a decision and shall be empowered
to grant whatever relief would be available in court. The cost of any
arbitration proceeding shall be divided as follows: (i) if a Party other than
Lender or an Affiliated Entity initiates arbitration and the damages claimed are
less than $25,000 or Lender or an Affiliated Entity initiate arbitration, Lender
shall pay all arbitration fees and costs; (ii) if anyone other than Lender or an
Affiliated Entity initiates arbitration and the damages claimed are $25,000 or
more, the parties to the arbitration shall split the fees and costs for
arbitration equally. Notwithstanding the foregoing, if a Party other than Lender
believes the applicable cost of arbitration may be too burdensome, that Party
may seek a waiver of costs under the applicable Arbitration Rules. If such a
request is made but denied by the arbitration organization, Lender will consider
a written request to either advance or pay all or part of the costs. If
arbitration is elected, each Party shall be responsible for its own attorney,
witness and consulting fees provided the prevailing Party may seek reimbursement
of attorney fees and arbitration costs if they prevail as provided in paragraph
22 above. If any part of this Arbitration Agreement, other than waivers of class
action rights, is deemed or found to be unenforceable for any reason, the rest
shall remain enforceable. If the waiver of class action rights is deemed or
found to be unenforceable for any reason in a case in which class action
allegations have been made, the remainder of this Arbitration Agreement shall be
unenforceable.

 

If any Party does not want this Arbitration Agreement to apply, they may reject
it by mailing a written rejection notice to Lender at 7316 Wisconsin Ave., Suite
350, Bethesda, MD 20814, attention: General Counsel. The rejection notice must
state that the Party is rejecting the Arbitration Agreement and must include the
Borrower's legal name, the date of this Agreement, and the amount of the loan. A
rejection notice is effective only if it is: (i) signed by Borrower and all
individuals affiliated with Borrower that sign this Agreement; and (ii)
postmarked 45 days or less after the date of this Agreement (the date is set
forth on the first page). The rejection of this Arbitration Agreement will not
affect any other provision of this Agreement. If a Party does not reject this
arbitration clause as required herein, it will be effective as of the date of
this Agreement.

 

32. ASSIGNMENT. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the Parties hereto; provided,
however, that Borrower may not assign this Agreement or any rights or duties
hereunder without Lender's prior written consent and any prohibited assignment
shall be absolutely void. No consent to an assignment by Lender shall release
Borrower from its Obligations. Lender may assign this Agreement and its rights
and duties hereunder and no consent or approval by Borrower is required in
connection with any such assignment. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in Lender's rights and benefits hereunder. In connection with any
assignment or participation, Lender may disclose all documents and information
that Lender now or hereafter may have relating to Borrower or Borrower's
business.

 

33. INTERPRETATION. Paragraph and section headings used in this Agreement are
for convenience only, and shall not affect the construction of this Agreement.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all Parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all Parties hereto.

 



7

 

 



34. SEVERABILITY. If one or more provisions of this Agreement (or the
application thereof) is determined invalid, illegal or unenforceable in any
respect in any jurisdiction, the same shall not invalidate or render illegal or
unenforceable such provision (or its application) in any other jurisdiction or
any other provision of this Agreement (or its application).

 

35. NOTICES. Except as otherwise provided in this Agreement, notice under this
Agreement must be in writing. Notices will be deemed given when deposited in the
U.S. mail, postage prepaid, first class mail; when delivered in person; or when
sent by registered mail; by certified mail; or by nationally recognized
overnight courier. Notice to Borrower will be sent to Borrower's last known
address in Lender's records for this Loan . Notice to Lender may be sent to:
Small Business Financial Solutions, LLC, 7316 Wisconsin Ave., Suite 350,
Bethesda, MD 20814.

 

36. RECORDKEEPING REQUIREMENTS. Lender shall have no obligation to maintain any
electronic records or any documents, schedules, invoices or any other paper
delivered to Lender by Borrower in connection with this Agreement or any other
agreement for more than four months after receipt of the same by Lender except
as required by applicable statute or regulation . At Lender's request, Borrower
shall deliver to Lender: (i) schedules of accounts and general intangibles; and
(ii) such other information regarding the Collateral as Lender shall request.
Lender, or any of its agents, shall have the right to call at Borrower's place
or places of business at intervals to be determined by Lender, and without
hindrance or delay, to inspect, audit, check, and make extracts from any copies
of the books, records, journals, orders, receipts, correspondence that relate to
Borrower 's accounts and Collateral or other transactions between the parties
thereto and the general financial condition of Borrower and Lender may remove
any of such records temporarily for the purpose of having copies made thereof.

 

37. MONITORING, RECORDING AND ELECTRONIC COMMUNICATIONS. Lender may choose to
monitor and/or record telephone calls with Borrower and its owners, employees or
agents. These calls are monitored and/or recorded solely for evaluation by
supervisors, training, monitoring for compliance purposes, collections, and
quality control. By signing this Agreement, Borrower agrees that any call
between Lender and Borrower or a representative of Borrower may be monitored
and/or recorded for these purposes. Borrower further agrees that: (i) it has an
established business relationship with Lender and may be contacted from time to
time regarding transactions with Lender by telephone, text message or email ;
(ii) such contacts are not considered unsolicited or inconvenient; and (iii) any
such contact may be made using any wireless, mobile cellular or other number
Borrower or its representative give Lender, using any e-mail address Borrower or
its representative gives Lender, or using an automated dialing and announcing or
similar device, unless prohibited by law. This authorization is binding upon
Borrower upon signing this Agreement and shall not be deemed withdrawn or
revoked should Lender determine not to proceed with the transaction.

 

38. ENTIRE AGREEMENT. This Agreement, the Application, and the Business Loan Key
Terms Supplement constitute the entire understanding between the Parties in
connection with the subject matter hereof and supersedes all prior and
contemporaneous agreements, understanding, negotiations, and discussions,
whether oral or written, of the Parties with respect to the subject matter
hereof, and there are no warranties, representations and/or agreements among the
Parties in conjunction with the subject matter hereof except as set forth in
this Agreement, the Application, and the Business Loan Key Terms Supplement. The
Parties may change any of the terms of this Agreement or amend this Agreement
but any such changes or amendments shall not be effective unless they are in
writing and signed by all Parties. If any of the provisions of this Agreement
are determined to be invalid, illegal or unenforceable in any respect, the
remaining provisions shall not be affected in any manner. All Parties hereby
acknowledge having the full power and authority to enter into and perform the
obligations under this Agreement and that this Agreement. The Parties agree to
execute such further and additional documents, instruments, and writings as may
be necessary, proper, required, desirable, or convenient for the purpose of
fully effectuating the terms and provisions of this Agreement. Paragraphs 22,
28, 29, 30, 31, 32, 37 and 38 shall survive any termination, satisfaction or
cancellation of this Agreement.

 

39. AFFILIATES. Borrower and Guarantor(s) agrees that Lender may share all
information it obtains from Borrower and Guarantor with Lender's affiliates for
purposes of underwriting, funding, collecting, servicing and enforcing this
Agreement. Additionally, Borrower acknowledges and agrees that Lender may use
its affiliates to service or collect the Loan or to sue for Events of Default
and to enforce any of Lender's rights under this Agreement.

 

40. COUNTERPARTS; FAX SIGNATURES. This Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. For purposes
of the execution of this Agreement, fax signatures shall be treated in all
respects as original signatures.

 

41. GUARANTY. By signing this Agreement as Guarantor, the Guarantor(s) hereby
assume and, jointly and severally, guarantees all obligations of the Borrower
arising under this Agreement (including the Business Loan Key Terms Supplement)
and authorizes and permits Lender to automatically withdraw any and all funds
from any of Guarantors' bank accounts to ensure payment of any amount

 



8

 

 

 



owed under this Agreement. This guarantee is unlimited, absolute and without
condition, and is binding upon each Guarantor, the Guarantor's heirs, legal
representatives, successors and assigns. THIS GUARANTY IS A GUARANTY OF PAYMENT
AND IS IN NO WAY CONDITIONED OR CONTINGENT UPON ANY ATTEMPT TO COLLECT FROM THE
BORROWER OR TO REALIZE UPON ANY PROPERTY SUBJECT TO THE LIEN OF, OR SECURITY
INTEREST UNDER, THE LOAN AGREEMENT, OR ANY OTHER SECURITY GIVEN FOR THE
GUARANTEED OBLIGATIONS. This Guaranty is given to induce Lender to make the loan
that is the subject of this Agreement and Guarantor(s) understands and agrees
that Lender would not make such Loan without this Guaranty. Guarantor further
agrees that in the event the Lender incurs any expenses in the enforcement of
this Guaranty, whether legal action be instituted or not, the Lender shall be
entitled to collect from the Guarantor, and the Guarantor hereby agrees that
they shall pay to the Lender, its successors and assigns, all such expenses,
including reasonable attorneys' fees, and the Guarantor shall be obligated to
pay same immediately upon demand of payment therefore by the Lender. The
Guarantors to this Agreement are hereby notified that a negative credit report
reflecting on his/her credit record may be submitted to a credit reporting
agency if the terms of this Agreement are breached. Each Guarantor acknowledges
receiving a copy of this Agreement and having read the terms of this Agreement,
including, without limitation, the guarantee set forth in this paragraph, and
the Guarantor's signature below shall serve as confirmation that the Guarantor
understands all terms and conditions of this Agreement.

 

The parties hereto have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written,
intending this to be a document under seal.

 

EACH PARTY ACKNOWLEDGES THAT THEY HAVE READ AND AGREE TO ALL OF THE FOREGOING
TERMS AND CONDITIONS, INCLUDING THE ARBITRATION PROVISION IN PARAGRAPH 31.

 

 

 

[epazz-ex1007x1.jpg]

 



9

 

 

[ex1007x2.jpg] 



10

 

 

[epazz-ex1007x3.jpg] 



11

 